Title: From John Adams to Jonathan Mason, 3 October 1820
From: Adams, John
To: Mason, Jonathan


				
					dear Sir.
					Montezillo October 3d. 1820
				
				I thank you for your kind letter—And will proceed with my abrupt narrative—The practice of the British Government—by their instrument the Governor, and his friends and subordinate Agents in this little Parish of Quincy—was as Arbitrary and disgusting as their professed Religions, and Political principles and Theory.—You know the general History of Governor Shirley but perhaps you may not know, that he was once an inhabitant of this Town—Though a Man of talents and learning—he had been an unsuccessful barrister in England, unable to support his Family by his practice in Westminster Hall—He migrated to Boston, where for want of popular eloquence he was not more successful—and unable to support himself there, He removed to Quincy and resided in the House now owened And inhabited by Captain Savil 
				
					
				
				
			